Order, Family Court, New York County (Rhoda J. Cohen, J.), entered on or about August 7, 2012, which denied appellant maternal grandmother’s petition for custody of and/or visitation with the child, and dismissed the proceeding, unanimously affirmed, without costs.
The record reflects that the court implicitly found that appel*494lant maternal grandmother had standing to pursue her claim for custody of and/or visitation with the child (see Matter of Emanuel S. v Joseph E., 78 NY2d 178, 181 [1991]). The record also supports the court’s determination that awarding custody and/or visitation to the grandmother was not in the best interests of the child, in that during the fact-finding, she continued to deny that the child had been abused by the parents, and asserted that the child’s injuries were sustained in a voodoo ritual undertaken by ACS and the agency. The grandmother’s letters and emails to the court, counsel and others, raised concerns about her mental health. Moreover, the mother, who was found to have a depraved indifference to the child’s welfare, lived with the grandmother, who refused to acknowledge the mother’s deficiencies as a parent (see Matter of F.B. Children, 161 AD2d 459 [1st Dept 1990]). Concur — Tom, J.P., Friedman, Freedman and Feinman, JJ.